I115th CONGRESS1st SessionH. R. 814IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Zeldin introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to clarify that the estate of a deceased veteran may receive certain accrued benefits upon the death of the veteran, and for other purposes. 
1.Clarification of eligible recipients of certain accrued benefits upon death of beneficiary
(a)Eligibility of estateSection 5121(a)(2) of title 38, United States Code, is amended— (1)in the matter preceding subparagraph (A), by inserting , or estate, after person; and
(2)by adding at the end the following new subparagraph:  (D)The estate of the veteran (unless the estate will escheat)..
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to the death of an individual on or after the date of the enactment of this Act. 